390 U.S. 202 (1968)
PICCIOLI
v.
UNITED STATES.
No. 4.
Supreme Court of United States.
Decided March 4, 1968.[*]
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SECOND CIRCUIT.
Alfred Belinkie for petitioner in No. 4. Edward G. Burstein for petitioner in No. 5. David Goldstein and Jacob D. Zeldes for petitioner in No. 6. Francis J. DiMento, Paul J. Burns and Ronald R. Popeo for petitioners in No. 10. Albert J. Krieger and Robert Kasanof for petitioners in No. 32. Max M. Barr for petitioner in No. 374.
Solicitor General Marshall, Assistant Attorney General Vinson, Beatrice Rosenberg and Marshall Tamor Golding for the United States in No. 4 and No. 2, Misc. Solicitor General Marshall for the United States in Nos. 5, 6 and 10. Solicitor General Marshall, Assistant Attorney General Vinson and Miss Rosenberg for the United States in No. 32. Acting Solicitor General Spritzer, Assistant Attorney General Vinson, Miss Rosenberg and Jerome M. Feit for the United States in No. 374.
PER CURIAM.
The petitions for writs of certiorari are granted, the judgments of the courts below are vacated, and the cases *203 are remanded for further consideration in the light of Marchetti v. United States, ante, p. 39.
MR. JUSTICE MARSHALL took no part in the consideration or decision of these cases.
NOTES
[*]  Together with No. 5, Millo v. United States; No. 6, Grassia v. United States; No. 10, Driscoll et al. v. United States; No. 32, Serao et al. v. United States; No. 374, Wrieole v. United States; and No. 2, Misc., Gjanci v. United States, all on petitions for writs of certiorari. Nos. 5, 6, 32, and 2, Misc., are to the United States Court of Appeals for the Second Circuit, No. 374 to the Third Circuit, and No. 10 to the First Circuit. The motion for leave to proceed in forma pauperis in No. 2, Misc., is also granted.